In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 13-73V
                                   (Not to be published)

*****************************
                                                  *
RICHARD PLANTZ,                                   *
                                                  *
                     Petitioner,                  *      Filed: January 14, 2015
                                                  *
              v.                                  *      Decision by Stipulation; Damages;
                                                  *      Influenza (“Flu”) Vaccine;
                                                  *      Guillain-Barré Syndrome (“GBS”)
SECRETARY OF HEALTH AND                           *
HUMAN SERVICES,                                   *
                                                  *
                     Respondent.                  *
                                                  *
*****************************
Isaiah Richard Kalinowski, Maglio Christopher and Toale, PA (DC), for Petitioner.

Claudia Barnes Gangi, U.S. Dep’t of Justice, Washington, DC, for Respondent

                            DECISION AWARDING DAMAGES 1

       On January 29, 2013, Petitioner Richard Plantz filed a petition seeking compensation
under the National Vaccine Injury Compensation Program (“the Vaccine Program”). 2 Petitioner

1
  Because this decision contains a reasoned explanation for my action in this case, I will post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the posted decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the
public. (Id.)
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. ' 300aa.
alleges that he suffered Guillain-Barré syndrome (“GBS”) and related complications as a result
of receiving an influenza (“flu”) vaccine.

        Respondent denies that Petitioner’s GBS and any related medical problems were caused
by the receipt of the flu vaccine. Nonetheless both parties, while maintaining their above-stated
positions, agreed in a stipulation filed January 13, 2015 that the issues before them can be settled
and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’
stipulation is reasonable. I therefore adopt it as my decision in awarding damages on the terms
set forth therein.

       The stipulation awards:

              a. A lump sum of $234,501.30 in the form of a check payable to petitioner. This
                 amount represents compensation for first year life care expenses ($75,740.00),
                 pain and suffering ($150,000.00), and past unreimbursable expenses
                 ($8,761.30); and

              b. An amount sufficient to purchase the annuity contract (which beginning on the
                 first anniversary of the date of judgment will pay an annual amount of
                 $49,640.00 to the Petitioner for the remainder of Petitioner’s life, increasing at
                 the rate of three percent (3%), compounded annually from the date of
                 judgment), paid to the life insurance company from which the annuity will be
                 purchased.

Stipulation ¶¶ 8 and 10.

        I approve a Vaccine Program award in the requested amount set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith. 3


       IT IS SO ORDERED.

                                                          /s/ Brian H. Corcoran
                                                             Brian H. Corcoran
                                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing
notice renouncing their right to seek review.

                                                 2